Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about September 8, 1994, which granted petitioner’s application for leave to serve a late notice of claim, unanimously affirmed, without costs.
Petitioner’s showing of respondent’s receipt of actual knowledge of the underlying facts by reason of the involvement of its employee in the accident and its filing of a police accident report, and the absence of prejudice by reason of this virtually immediate knowledge, warrants the granting of leave (see, Matter of Soto v New York City Hous. Auth., 180 AD2d 570). Unlike the accident report in Matter of Green v New York City Hous. Auth. (180 AD2d 586), which was prepared by the claimant and did not contain details sufficient to furnish notice of any claim of negligence, here the report, which is congruent with petitioner’s claims as to time and place and vehicles involved, clearly shows that respondent was aware of the underlying facts sufficiently to investigate. Concur—Sullivan, J. P., Rosenberger, Ellerin, Rubin and Nardelli, JJ.